After a continuance for advisement, the opinion of the Court was drawn up by
Weston C. J.
To prove the handwriting of any person, any witness may be called who has, by sufficient means, acquired a knowledge of the general character of the handwriting of the party, whose signature is in question. This may have been acquired, from having seen him write, from having carried on a correspondence with him, or, as was decided in Hammond’s case, 2 Greenl. 32, from an acquaintance gained, from having seen handwriting, acknowledged or proved to be his. These are the sources of that previous knowledge, which may qualify the witness to state his belief, *482whether the handwriting in question is or is not genuine. He testifies from a standard of comparison, existing in his mind, the sources of which are not usually in court to be produced at the trial. In Hammond’s case, they had been lost and destroyed.
In the case under consideration, the witness had no previous knowledge. He was called upon to exercise his judgment upon a comparison then to be made. What light could he afford, upon the point in controversy ? He possessed no peculiar skill. It must have been more satisfactory to the jury, to see with their own eyes, than to ask the aid of his. He could only state how the evidence impressed his mind. The same evidence was before the jury; and it was their duty to determine its force and effect. It was to their judgment, and not to the opinion of a witness, as to the weight of the evidence, to which the parties submitted. No case has been adduced,- which warrants such a course of proceeding, except where the witness has been in a situation, to acquire a peculiar degree of skill, in regard to handwriting. In Titford v. Knox, 2 Johns. Cases, 211, it was decided, that if a witness had no previous knowledge of the hand, he cannot be permitted to testify as to his belief, from a knowledge acquired in Court, from a comparison of hands. In this State, where it is competent to submit that comparison to the judgment of the jury, there is neither necessity nor propriety in the admission of such testimony. The evidence of their own senses is better in its nature, than the statement of another, although under oath, as to how it appears to his eye.
It has become a rule of evidence, that a collateral fact, not bearing upon the issue, elicited in cross-examination, is not to be contradicted. The question in issue was the genuineness of a disputed signature. A witness, acquainted with the handwriting of the party sought to be charged, testified that he believed it to be his. The defendant was permitted to prove, that signatures could be so perfectly imitated by an adroit penman, as to render detection extremely difficult. We do not regard it as clear, that such testimony did not bear upon the issue, and was not proper for the consideration of the jury, in determining the weight of evidence, depending upon resemblance, whether deduced from a standard of comparison in the mind of a witness, or from genuine signatures before them. Such resemblance may generally be satisfactory. *483But if signatures proved to be spurious, may have a resemblance equally striking, it may not be sufficient to overbalance facts and circumstances, calculated to throw suspicion upon the integrity of the instrument in controversy. That a resemblance is so far from being conclusive evidence upon this point, that it may be altogether delusive, was proved by the testimony of the two witnesses taken together.
The jury were called upon to find the signature genuine, because such was the opinion of the witness. We are not prepared to determine, that the admission of testimony fairly calculated to test the accuracy of his judgment, or the force of his conclusions, in regard to handwriting, if it may be deemed collateral in its character, is an objection sufficiently important, to require that the verdict should be set aside and a new trial granted. We think the Judge might have rejected the testimony ; for there must be some limit to collateral inquiries, even where they might in some of their aspects have a slight bearing upon the issue to be tried. In the case before us, we are not satisfied, that the verdict ought to be disturbed upon this objection.

Judgment on the verdict.